 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan 8 hours per week, electricians, carpenters, painters, service main -tenance men, drivers, helpers, receiving room and warehouse em-ployees, tearoom lunchonette, and bakery employees, watchmen, storedetectives, guards, executives and members of their families, currentstockholders, buyers, department heads, and other supervisors asdefined in the Act.OrderIT Is HEREBYORDERED that the petition in Case No. 13-RC-1773 be,and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]PIONEER MERCANTILECOMPANYandINTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCALNo. 87, AFL, PETITIONER 1PIONEER MERCANTILECOMPANYandRETAIL CLERKSINTERNATIONALASSOCIATION, LOCAL UNIONNo. 137,AFL, PETITIONER 2Cases Nos.21-RC-1870 and 01-RC-1871. July 18, 1951Decision,Order, and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeBen Grodsky, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Reynolds, and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act .32.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'Herein called Teamsters.Herein called Retail Clerks.The record shows that the Employer, who is engaged in the sale of hardware andautomotive parts,annually purchases about $685,000 in merchandise,ofwhich about$120,000 is shipped directly from out of the State.Its annual sales of about $940,000are all made locally.However,subsequent to the hearing the Employer stipulated thatof these sales in excess of $60,000 are made to establishments,each of which sell morethan $25,000 outside the State of California.This stipulation is hereby made a partof the record.We find that the Employer is engaged in commerce and that it willeffectuate the policy of the Act to assert jurisdiction.Hollow Tree Lumber Company,91 NLRB 635.95 NLRB No. 31. PIONEER MERCANTILE COMPANY27^9 (c) (1) and Section 2 (6) and (7) of the Act in Case No. 21-RC-1871.However, for the reasons stated below, no such question exists in CaseNo. 21-RC-1870.4.The Employer operates one automotive-parts store and twohardware stores in Bakersfield, a store in Fresno, and another in Taft,all within the State of California.Only the three Bakersfield storesare involved in this proceeding.4In Case No. 21-RC-1870, the Teamsters seeks a unit limited to theemployees of the Employer's Bakersfield automotive-parts store. InCase No. 21-RC-1871, the Retail Clerks seeks to represent all em-ployees of the Employer's three Bakersfield stores, excluding the truckdrivers.The Teamsters has been the recognized bargaining agent for all ofthe Employer's Bakersfield truck drivers since 1941; and for the sameperiod, the Retail Clerks has been recognized by the Employer as thebargaining representative for all other employees at the Employer'sBakersfield stores in a single unit.Until March 1950, the automotive-parts division, which is now housed in the single store sought to berepresented by the Teamsters, was located in one of the two hardwarestores.The record indicates that the functions of the employees inthe automotive-parts division, substantially all of whom were trans-ferred to .the new store, were in no way affected by their change oflocation.Each store hires its own employees and while there seldom is anyinterchange of employees, except on a permanent basis, the recordindicates that the work is quite similar in each store and that transferscan be made with little additional training.Indeed, before the storeswere separated the usual procedure was for the same clerk to sell bothhardware and automotive parts.All stores sell similar products atboth wholesale as well as retail, although the automotive parts storesells primarily at wholesale.The employees at all of the stores havethe same pay schedules, hours of work and other working conditions,and a central labor policy exists for all the stores.Under all these circumstances, including the existence of a 10-yearbargaining history on a multistore unit basis 5 we find appropriatefor purposes of collective bargaining the multistore unit sought by4No issue has been raised as to the exclusion of the Fresno and Taft employees. seeSilverwood's,92 NLRB 1114.'We find no merit in the contention of the-Teamsters that this bargaining history isnot applicable because the store whose employees it seeks to represent separately was notin existence until March 1950.As noted above, the store in question was no more thanthe same separation previously performed atone of the hardware stores transferred to anew location,and substantially all of the employees involved transferred to the newlocation.In these circumstances,the bargaining history is relevant on the question ofthe unit placement of the automotive-parts division employees.Schenley Distillers Corp.,80 NLRB 124.961974-52-vol. 95-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Retail Clerks in Case No. 21-RC-1871.8We further find that theurit'sought-'by theTeamstersis -too limited in scope and thereforeinappropriate for bargaining purposes.7Accordingly,we shall dis-miss the petition in Case No.21-RC-1870..We therefore find that all employees.of the Employer's three Bakers-field, California,stores, excluding truck drivers;guards, watchmen,outside salesmen,confidential employees," and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining.OrderIT IS HEREBY ORDERED that the petition in Case No. 21-RC-1870 be,and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]U Schenley Distillers Corp., supra;Kindy Optical Company,85 NLRB 940;Lone StarProducing Company,85 NLRB 1137;Bethlehem Fairchild Shipyard Inc.,58 NLRB 579.7Under all the circumstances,the Teamsters'unit could be considered appropriate onlyby regarding as controlling the extent of that Union's organization.This the statuteprohibits.C. Pappas Company,80 NLRB 1272.8Although the parties agreed that two secretaries are employed in a "confidential"capacity and should be excluded,the record is silent as to the specific duties of theseemployees.If they act in a confidential capacity for individuals charged with managerialresponsibilities in the field of labor relationstheyare excluded;otherwise they are included.SAMUEL A. ELLSBERRY, SR., AND SAMUEL A. ELLSBERRY, JR., D/B/ASAMUEL A. ELLSBERRY COMPANYandSHOPMEN'S LOCAL UNION 53G,OF THE INTERNATIONAL ASSOCIATION OF BRIDGE, STRUCTURAL ANDORNAMENTAL IRON WORKERS, AFL, PETITIONER.Case No. 16-RC-699.July 18, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (e) of the National LaborRelations Act, a hearing was held before Charles Y. Latimer,hearingofficer.On May 15, 1951, the Board issued an order reopening therecord and remanding the proceeding to the Regional Director forfurther hearing.Accordingly, a further hearing was held on May 25,1951, before Glenn L. Moller, hearing officer.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'-.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].'For the reasons stated below, the Employer'smotion to dismiss the petition on thegrounds of lack of jurisdiction and inappropriate unit is hereby denied.95 NLRB No. 41.